Order entered September 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00067-CV

  DEMONDRIA JEFFERSON AND DEMETRA WYSINGER, Appellants

                                         V.

          GEICO COUNTY MUTUAL INSURANCE CO., Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00628-E

                                      ORDER

      Before the Court is appellants’ August 31, 2020 third motion for extension

of time to file their opening brief. Appellants state their brief is “almost finished”

and seek an extension to September 14, 2020.

      We GRANT the motion and ORDER appellants’ opening brief be filed no

later than September 14, 2020. As the brief was first due May 8, 2020, we caution

that further extension requests will not be granted absent exigent circumstances.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE